Title: To Thomas Jefferson from Joshua Dodge, 1 January 1821
From: Dodge, Joshua
To: Jefferson, Thomas


My Dear Sir,
Marseilles
1 Jany 1821
I had the honor of writing to you per Brig Union of Marblehead informing you of my having shipped per that vessel sundry articles on your account & consigned them, agreeable to your orders, to the Collector of the first Port in the United States not South of the Chesapeak at which said vessel would arrive at.The Ledanon Wine having since arrived, I have shipped same on the Cadmus Capt Ives bound for Boston consigned to the Collector of that Port to be forwarded to you, I have sent him the Invoice amounting to two hundred eighty nine francs & thirty centimes, he will forward the same to you with this letter which I recommend to his care—I hope you will be pleased with the articles per Union & Cadmus to the procuring & conditioning of which I have paid every attention in my Power. I respectfully request you to accept my best & warmest wishes on the renewal of the year and that the Almighty may long preserve those days which you have rendered so highly useful to your grateful Country is the sincere wish of your most respectful & most grateful servant.Josha Dodge